     Case 2:19-cv-07991-JVS-AGR Document 21 Filed 12/01/20 Page 1 of 1 Page ID #:528



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL D. HAWKINS,                   )     NO. CV 19-7991-JVS (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13        v.                                )
                                            )
14    JOSIE GASTELO, Warden,                )
                                            )
15                        Respondent.       )
                                            )
16
17             Pursuant to the Order Accepting Findings and Recommendation of United
18    States Magistrate Judge,
19             IT IS ADJUDGED that the First Amended Petition For Writ of Habeas Corpus
20    is DENIED for failure to state a cognizable claim on federal habeas review.
21
22    DATED: December 1, 2020               __________________________________
                                                      JAMES V. SELNA
23                                                 United States District Judge
24
25
26
27
28
